MANSMANN, Circuit Judge,
concurring.
I concur in the result reached by the majority but write separately because I do not join the majority opinion in Part IV. I, too, would hold Burford abstention inappropriate here but on alternative grounds. The plaintiffs in this federal action are not identical to the plaintiffs in the state action and further, in contrast to the Commissioner’s state action on behalf of Mutual Fire and its policyholders, in this action the plaintiffs have alleged direct injury by PMM. Because I believe that these reasons alone would suffice to vacate the district court’s opinion, I would not decide further issues not necessary to our disposition.
Thus, we need not today address the difficult question of whether a federal court may abstain in an action for legal damages. I do not share the majority’s conviction that this issue has been definitively determined by the Supreme Court or by our court. The majority reads New Orleans Public Service, Inc. v. Council of City of New Orleans, 491 U.S. 350, 109 S.Ct. 2506, 105 L.Ed.2d 298 (1989) (“NOPSI”), to limit the applicability of Burford abstention to a federal court sitting in equity, and therefore to implicitly reject the language of LAQ questioning for jurisdictional purposes the distinction between legal and equitable relief. While some of the Supreme Court’s language may suggest that Burford abstention is available where federal courts exercise discretionary equitable jurisdiction, see NOPSI, 109 S.Ct. at 2513, the Court was not called upon to address the application of abstention to legal actions in NOPSI. See NOPSI, 109 S.Ct. at 2511 (suit for injunctive and declaratory relief). I do not read NOPSI to signify a broader holding than that required or expressed.
Nor do I read NOPSI to address the issue with respect to the contemporary viability of the distinction between legal and equitable actions raised in Lac D’Amiante du Quebec, Ltee v. American Home Assurance Co., 864 F.2d 1033 (3d Cir.1988) (“LAQ”). In LAQ we noted that the Supreme Court had “unequivocally moved away from the distinction between legal and equitable relief with respect to its other abstention doctrines”. LAQ, 864 F.2d at 1044 (citations omitted). While our holding in LAQ did identify the nature of the action as one for declaratory relief outside the “traditional boundaries of equity jurisdiction,” id. at 1045, we noted that declaratory relief is not a common law action and that our decision was not inconsistent with Baltimore Bank for Cooperatives v. Farmers Cheese Coop., 583 F.2d 104, 111 (3d Cir.1978). LAQ, 864 F.2d at 1045 n. 14.1
The majority’s rendition of our holding in Baltimore Bank is incomplete. Baltimore Bank held primarily that none of the considerations required for Burford abstention were present: no special expertise or competence of the Milk Marketing Board was required, no challenge to the authority, policy, or regulations of the Milk Marketing Board was advanced and no constitutional issue raised. Moreover, we determined that the relevant state statute provided no relief for the plaintiff in that case. To emphasize these points we reiterated that the plaintiff's claim was concerned “with a[n] ordinary suit in assumpsit for goods sold and delivered.” Baltimore Bank, 583 F.2d at 110.
*279I would rely on Baltimore Bank, therefore, for the proposition that Burford abstention is inappropriate where the state forum is not authorized by statute to provide the relief requested by the plaintiffs. Absent what I view to be a definitive ruling and believing that we should hesitate to make sweeping pronouncements on difficult questions when not inescapably called upon to do so, I would not reach the question of whether Burford abstention is restricted to equitable jurisdiction; rather, I would affirm for the reasons articulated above.

. The majority asserts that LAQ did not alter the principle it asserts we established in Baltimore Bank, namely that Burford abstention is unavailable in actions for legal damages. At 272. I do not agree because I read Baltimore Bank differently.